Name: Commission Regulation (EEC) No 726/81 of 20 March 1981 applying quality class III to certain fruit for the 1981/82 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 75/20 Official Journal of the European Communities 21 . 3 . 81 COMMISSION REGULATION (EEC) No 726/81 of 20 March 1981 applying quality class III to certain fruit for the 1981 /82 marketing year whereas , pursuant to Article 4 ( 1 ) of Regulation (EEC) No 1035/72, the quality class III may be applied only if the products concerned are needed to meet consumer demand ; whereas this appears to be the case at present for lemons, table grapes, cherries and strawberries ; whereas , in view of the considerable fluc ­ tuations in production from one marketing year to another, the period of application of quality class III should be limited ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 367/80 (2), and in particular Article 4 ( 1 ) thereof, Whereas Council Regulation No 21 1 /66/EEC (3 ) added a class III to the common quality standards for peaches and table grapes , while the same class was added to the common quality standards for cherries and strawberries by Council Regulation (EEC) No 1 1 94/69 (4 ) ; whereas Commission Regulation (EEC) No 379/71 of 19 February 1971 laying down common quality standards for citrus fruit (5 ), and Commission Regulation (EEC) No 1641 /71 of 27 July 1971 laying down quality standards for dessert apples and pears (6), as last amended by Regulation (EEC) No 546/80 ( 7), laid down a class III for the products concerned ; Whereas Council Regulation (EEC) No 2764/77 (8 ) extended until 31 December 1982 the period during which quality class III may be applied in respect of certain fruit and vegetables ; HAS ADOPTED THIS REGULATION : Article 1 A quality class III as defined in the common quality standards shall apply, for the period specified in each case , in respect of the products listed in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 March 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972 , p . 1 . 2 ) OJ No L 140 , 5 . 6 . 1980 , p . 24 . (3 ) OJ No 233 , 20 . 12 . 1966, p . 3939/66 . (4 ) OJ No L 157 , 28 . 6 . 1969 , p . 1 . ( 5 ) OJ No L 45, 24 . 2 . 1971 , p . 1 . (") OJ No L 172, 31 . 7 . 1971 , p . 1 . ( 7 ) OJ No L 60, 5 . 3 . 1980 , p . 15 . ( 8 ) OJ No L 320 , 15 . 12 . 1977 , p . 5 . 21 . 3 . 81 Official Journal of the European Communities No L 75/21 ANNEX Lemons : . from 1 June to 30 September 1981 Table grapes : from 1 May 1981 to 30 April 1982 Cherries : from 1 April to 30 September 1981 Strawberries : from 1 Aoril to 31 December 1981